NO. 30l37

IN THE SUPREME COURT OF THE STATE OF HAWAYIa

 
  

GERALD VILLANUEVA, Petitioner~Appellant,g

 

_VS.

sTATE or HAwArI, Respondent~Appe11ee.

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(SPP NO. O9~l-OO2l (CR. NO. 96-OO78))

ORDER
(By: Duffy, J. for the courtU

Upon consideration of movant Gerald Villanueva’s motion
to remand for resentencing or issuance of a writ of habeas
corpus, it appears that this case is not within the jurisdiction
of the supreme court, but is within the jurisdiction of the
intermediate court of appeals. _§§ HRS § 602-57(l) (Supp. 2009).
Therefore,

IT IS HEREBY ORDERED that the motion to remand is
dismissed.

DATED: Honolulu, HawaiUq March 24, 2010,

FoR THE coURT:'

@¢~,,¢,€. .)5<»@65-1 Q\’

Associate Justice

 

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and
Recktenwald, JJ.